Citation Nr: 1227777	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  03-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for diabetes mellitus with diabetic retinopathy, rated as 20 percent disabling prior to June 22, 2011, and 40 percent disabling from June 22, 2011. 

2.  Entitlement to an increased disability rating for prostate cancer and its residuals, rated as 100 percent disabling prior to May 1, 2003; 20 percent disabling from May 1, 2003, to February 22, 2005; 40 percent disabling from February 23, 2005, to April 10, 2007; 100 percent disabling from April 11, 2007, to April 30, 2008; and 20 percent disabling from May 1, 2008. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  When this case was before the Board in December 2008 and May 2011, it was remanded for additional development. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals a June 2008 rating decision that is not included in the paper claims file.  Otherwise, the documents are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.


REMAND

Diabetes Mellitus with Diabetic Retinopathy

The Veteran is seeking an increased rating for diabetes mellitus with diabetic retinopathy.  In this regard, the Board notes that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011).  

The May 2011 Remand directed the RO or the Appeals Management Center (AMC) to arrange for the Veteran to be examined to determine the current severity of his service-connected diabetes mellitus.  In pertinent part, the examiner was to specifically identify the manifestations of and functional impairment resulting from the Veteran's retinopathy.  

Review of the claims files reveals that the Veteran did in fact undergo VA examinations in June 2011; however, the development requested was not completed by the VA examiners.  Specifically, with regard to service-connected diabetes mellitus, no current manifestations of and functional impairment resulting from the Veteran's retinopathy were identified.  No eye examination was conducted.  (The most recent findings regarding retinopathy are from a March 2009 private treatment record, which were associated with the claims file prior to the Board's May 2011 Remand.)  An examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The information requested in the May 2011 Remand (as noted above) that was not provided is necessary for the rating of diabetes mellitus. 

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has no recourse but to remand this case.

Prostate Cancer and its Residuals

A review of the record shows that in a June 2008 rating decision, the RO awarded an increased 100 percent rating for prostate cancer residuals, effective April 11, 2007.  A 20 percent rating was then assigned from May 1, 2008.  See June 2008 rating decision in Virtual VA.  The June 2008 rating decision refers to October 2007 and April 2008 VA examination reports; however, these examination reports have not been associated with the claims files or Virtual VA.  (In this regard, the Board notes that an April 2008 VA eye examination report has been associated with the claims file, but there is apparently another examination report dated in April 2008 and one dated in October 2007 that address the Veteran's problems with urinary frequency and leakage.)  VA records are considered part of the record on appeal since they are within VA's constructive possession, and such records may have bearing on the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, the RO or the AMC should obtain the October 2007 and April 2008 VA examination reports. 

The Board regrets any further delay in this case.  However, for the reasons noted above, the case is REMANDED for the following actions: 

1.  The RO or the AMC should obtain copies of the October 2007 and April 2008 VA examination reports referenced in the June 2008 rating decision and associate them with the claims files or Virtual VA.  

2.  The RO or the AMC should send the Veteran a letter requesting him to provide any outstanding medical records pertaining to treatment or evaluation of the disabilities at issue during the period of the claims, or the identifying information and any necessary authorization to enable VA to obtain such records on his behalf. 

3.  The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified but not provided by the Veteran.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence. 

4.  Then, the Veteran should be afforded an examination or examinations by a physician or physicians with appropriate expertise to determine the current degree of severity of his service-connected diabetes mellitus with retinopathy.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner(s).  All indicated studies should be performed. 

With respect to diabetes, the appropriate examiner should specifically address whether the Veteran requires insulin, a restricted diet, and/or regulation of activities as a result of his diabetes.  The examiner should indicate whether the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  

In addition, the appropriate examiner should specifically identify the current manifestations of and functional impairment resulting from the Veteran's retinopathy.  All indicated studies should be performed.

The examiner(s) should also provide an opinion concerning the impact of the service-connected diabetes on the Veteran's ability to work. 

The rationale for all opinions expressed must also be provided. 

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified; but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

